Citation Nr: 0614328	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-18 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased evaluation for an anxiety 
reaction, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to April 1974.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a October 2001 rating decision by 
the Jackson, Mississippi Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for service connection for hepatitis C and a 
September 2004 rating decision by the Jackson RO that 
confirmed and continued the veteran's 30 percent evaluation 
for an anxiety reaction.  

The issue of entitlement to an increased evaluation for an 
anxiety reaction is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC.


FINDING OF FACT

Hepatitis C was not incurred in or aggravated as a result of 
the veteran's military service, nor may it be presumed to 
have been so incurred or aggravated.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hepatitis C are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the claimant of the evidence needed to 
substantiate the claims for benefits, and further allocate 
the responsibility for obtaining such evidence.  
Additionally, VA must advise the claimant to submit any 
evidence that pertains to the claims.  The law further 
provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

A rating decision dated October 2001 denied the veteran's 
claim for entitlement to service connection for hepatitis C.  
Letters to the veteran from the RO dated May 2001, August 
2001, February 2002 and December 2004 fully provided notice 
of elements of the evidence required to substantiate claims 
for service connection and whose responsibility it was to 
obtain such evidence.  An October 2001 Report of Contact 
indicates the veteran was also verbally informed of the 
evidence required to substantiate claims for service 
connection and that he reported he had no further evidence.  
The rating decision on appeal, the January 2003 Statement of 
the Case ("SOC"), and the February 2004, August 2004 and 
November 2005 Supplemental Statements of the Case ("SSOCs") 
provided the veteran with specific information as to why the 
claim was being denied and of the evidence that was lacking.  
The January 2003 SOC, August 2004 SSOC and November 2005 SSOC 
supplied the veteran with the complete text of 38 C.F.R. 
§ 3.159(b)(1), concerning the need for the veteran to provide 
any evidence pertaining to the claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, because the claim of 
service connection is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this matter in its procedural posture would not 
therefore inure to the veteran's prejudice.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available medical records 
or authorize VA to obtain those records on his behalf.  The 
veteran indicated that he had been treated at the Memphis, 
Tennessee VA Medical Center ("VAMC"), Jackson, Mississippi 
VAMC, Biloxi, Mississippi VAMC, Atlanta, Georgia VAMC and 
West Los Angeles VAMC.  Treatment records and VA examination 
reports from these facilities were received and reviewed.  
The veteran also submitted correspondence from employers, 
Equal Employment Opportunity Commission documents and lay 
statements regarding his condition.  Following a hearing 
before the Board, the veteran submitted additional evidence 
and a waiver of AOJ review of the newly submitted evidence in 
March 2006 and the Board reviewed the evidence in conjunction 
with its review.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations in May and June 2001 and April 2004. 

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.

Merits of the Claim

The veteran argues that he incurred hepatitis C during active 
military service.  Although the record indicates that the 
veteran was treated for hepatitis at that time, there is no 
competent medical opinion of record linking the veteran's 
current diagnosis of hepatitis C with his military service, 
and the claim will be denied.  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

The evidence shows that the veteran was diagnosed with 
hepatitis, type undetermined, in-service in April 1973.  His 
service separation physical examination dated April 1974 
notes that the veteran had been treated for hepatitis with no 
residuals.  He was not diagnosed with hepatitis C until June 
1996, over 20 years following his release from service.  

Atlanta VAMC treatment records show the veteran was first 
diagnosed with hepatitis C in June 1996.  The treatment 
reports do not report an etiology and the veteran does not 
appear to have indicated to any of his treating physicians 
that he had been diagnosed with any form of hepatitis prior 
to that time.  Risk factors noted in the clinic records from 
that time are limited to a history of drug use and addiction.  
Records from June 1996, November 1998 and February 1999 
indicate the veteran also tested positive for hepatitis B.  
In a June 2003 hearing before a Decision Review Officer 
("DRO"), the veteran testified that he also had hepatitis 
B.

He was afforded VA examinations in May and June 2001.  He 
told the examiner that he had been diagnosed with hepatitis B 
in-service and remembered being tired and yellow at the time.  
He reported being diagnosed with hepatitis C in 1995 or 1996.  
The veteran denied IV drug use to the VA examiner, however, 
in a separate psychiatric VA examination in June 2001, he 
told the examiner that he used heroin in Vietnam "which I 
injected by needle and smoked as well."  Service medical 
records confirmed the veteran's drug dependency and also 
indicated he tested positive for morphine use on several 
occasions.  The record also indicates the veteran has 
participated in several drug addiction treatment programs.  
Based on a review of the veteran's record, the VA examiner 
concluded that that most likely cause of the veteran's 
hepatitis C is IV drug use.  

The veteran denies ever injecting heroin and he denies 
telling the VA examiner that he did so.  He testified before 
a Decision Review Officer that he heroin in Vietnam was "too 
pure" to be used intravenously and that it could only be 
smoked.  In addition to the VA examiner's report, however, 
the record contains several acknowledgements by the veteran 
that he both smoked and injected heroin including Chemical 
Dependence Treatment Program Screening Questionnaires in 
December 1995 and January 1996. 

The record is replete with contradictory statements by the 
veteran regarding his personal drug use history and events 
leading to his diagnosis of hepatitis.  He has been referred 
to as an unreliable historian by several examining 
physicians.  The medical evidence of record also reveals risk 
factors for hepatitis C following the veteran's military 
service.  Although the veteran's separation exam was negative 
for tattoos, his VA examinations show he now has a tattoo on 
his left arm.  He testified to a DRO officer in June 2003 
that he thought he received his tattoo before he was 
diagnosed with hepatitis C.  

The veteran has submitted statements alleging he believes he 
contracted hepatitis C in-service as the result of numerous 
sexual partners and time spent in Southeast Asia where 
hepatitis is very common.  He highlights his multiple in-
service treatments for Gonorrhea as proof of his sexual 
activity.  He also submitted his private research regarding 
the contraction of hepatitis C.  However, expert medical 
evidence is necessary to establish the etiology of a 
disability, and because the veteran is not competent to 
provide such medical evidence, his statements concerning the 
etiology of his disability are insufficient to demonstrate 
the in-service incurrence of those disabilities.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

An opinion as to medical etiology must be based on competent 
medical evidence.  "Competent medical evidence" means, in 
part, evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
The record is devoid of any such medical opinion providing a 
nexus between the veteran's current diagnosis of hepatitis C 
and his service.  Indeed, as noted above, the competent 
medical opinion evidence is against the claim of service 
incurrence, and instead points to drug use.  

The veteran's hepatitis C, which first manifested many years 
after service, is not related to events in service.  In 
reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine;" however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

Further development of the claim is needed before appellate 
action may be completed in this case.  

The veteran claims entitlement to an increased evaluation for 
an anxiety reaction, currently evaluated as 30 percent 
disabling.  The veteran's claim was denied by the RO on the 
basis that the most recent April 2004 VA exam did not provide 
objective findings to warrant an increased evaluation.  
Evidence submitted by the veteran since the April 2004 
examination suggests his condition may have worsened.

VA's duty to assist the veteran includes obtaining a medical 
examination and/or opinion where the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c)(4) (2005).  The Board finds that a VA 
examination is necessary to determine the current level of 
the veteran's anxiety disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
comprehensive mental examination to 
determine the current level of the 
veteran's anxiety disorder.  The claims 
file must be made available to the 
examiner for review in connection with the 
examination.  All indicated studies should 
be performed, and all findings reported in 
detail.  The RO must notify the veteran 
that it is his responsibility to report 
for the scheduled examination and to 
cooperate in the development of the claim.  
In the event that the veteran does not 
report for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

2.  After the completion of any 
development deemed appropriate in addition 
to that requested above, the claim should 
be readjudicated.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


